Exhibit 10.1


EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT (“Agreement”), is entered into as of the 4th
day of March, 2009, by and among Sitesearch Corporation, a Nevada corporation
(the “Company”) and James Dixon (“Dixon”).

        WHEREAS, the Company desires to employ Dixon as provided herein; and,

        WHEREAS, Dixon desires to accept such employment,

        NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

        1.    Employment.

        The Company hereby employs Dixon and Dixon hereby accepts employment
with the Company as Chief Executive Officer upon the terms and conditions
hereinafter set forth.

        2.    Duties.

        Dixon will serve the Company as its Chief Executive Officer, and will
faithfully and diligently perform the services and functions relating to such
office and position or otherwise reasonably incident to such office and
position, provided that all such services and functions will be reasonable and
within Dixon’s areas of expertise. Dixon will, during the term of this Agreement
(or any extension thereof), devote all of his available professional time,
attention and skills and best efforts to the promotion of the business of the
Company.

        3.    Term.

        This Agreement and Dixon’s employment shall be effective as of the 4th
day of March, 2009, (the “Effective Date”) and shall continue for a term of one
year (“Initial Term”) unless terminated earlier in accordance with this
Agreement. The term of this Agreement may be extended by agreement of the
Company and Dixon.

        4.    Compensation.

        As compensation for the services rendered to the Company under this
Agreement commencing on the effective date hereof, Dixon will be paid a base
salary of One Hundred and Forty-Four Thousand ($144,000) dollars per year
payable in accordance with any current payroll policies of the Company or as
otherwise agreed to by the parties (the “Salary”). At any time and from time to
time, the Salary may be modified if so determined by the board of directors of
the Company after a review of Dixon’s performance of his duties hereunder.

        5.    Signing bonus.

        Dixon shall be paid a one time, One Thousand Dollar ($1,000) signing
bonus concurrent with the execution of this contract.




Page 1 of 4, initial if agreed and accepted: ______

--------------------------------------------------------------------------------



        6.    Termination.

        This agreement will terminate upon the occurrence of any of the
following events:

  a.   The death of Dixon; b. The “Total Disability” of Dixon;


  c.   Written notice to Dixon from the Chairman of the Board of Directors of
termination due to violation of any of the terms of this contract;


  d.   Written notice to Dixon from the Chairman of the Board of Directors of
termination due to Breach of any fiduciary duty owed to the Company or its
Shareholders;


  e.   Written notice to Dixon from the Chairman of the Board of Directors of
termination for “Cause”.


        7.    Benefits.

        Subject to approval by the board of directors, Dixon shall be entitled
to receive benefits, such as health insurance, life insurance, automobile
allowance, vacation time, etc, which may be offered to other Company executives,
if such offerings shall be made available.

        8.    Non-competition and confidentiality.

        Dixon agrees that during the term of this Agreement, Dixon agrees to
comply with the then current non-competition and confidentiality policies of the
Company.

        9.    Waiver of Breach.

        The waiver by any party hereto of a breach of any provision of this
Agreement will not operate or be construed as a waiver of any subsequent breach
by any party.




Page 2 of 4, initial if agreed and accepted: ____

--------------------------------------------------------------------------------



        10.    Notices.

        Any notices, consents, demands, request, approvals and other
communications to be given under this Agreement by either party to the other
will be deemed to have been duly given if given in writing and personally
delivered, faxed or if sent by mail, registered or certified, postage prepaid
with return receipt requested, as follows:

  If to the Company:


  Sitesearch Corporation
2600 N. 44th Street, Suite 214
Phoenix, AZ 85008


  If to Dixon:


  At the then-current residence address of Dixon.


        Notices delivered personally will be deemed communicated as of actual
receipt, notices by fax shall be deemed delivered when such notices are faxed to
recipient’s fax number and notices by mail shall be deemed delivered when
mailed.

        11.    Entire Agreement.

        This Agreement and the agreements contemplated hereby constitute the
entire agreement of the parties regarding the subject matter hereof, and
supersede all prior agreements and understanding, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.

        12.    Severability.

        If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during this Agreement, such
provision will be fully severable and this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision never comprised
a part hereof; and the remaining provisions hereof will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance here from. Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there will be added automatically, as part
of this Agreement, a provision as similar in its terms to such illegal, invalid
or unenforceable provision as may be possible and be legal, valid and
enforceable.

        13.    Governing Law.

        To the extent permitted by applicable law, this Agreement and the rights
and obligations of the parties will be governed by and construed and enforced
exclusively in accordance with the laws of the State of Arizona and the State of
Arizona shall have exclusive jurisdiction regarding any legal actions relating
to this Agreement.

        14.    Captions.

        The captions in this Agreement are for convenience of reference only and
will not limit or otherwise affect any of the terms or provisions hereof.

        15.    Gender and Number.

        When the context requires, the gender of all words used herein will
include the masculine, feminine and neuter, and the number of all words will
include the singular and plural.




Page 3 of 4, initial if agreed and accepted: ____

--------------------------------------------------------------------------------



        16.    Counterparts.

        This Agreement may be executed in one or more counterparts, each of
which will be deemed an original and all of which will constitute one and the
same instrument.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

  Dixon:


  Print Name: James Dixon


  Signature: /s/ James Dixon


  Date: 3-4-09


THE COMPANY:
Sitesearch Corporation

/s/ Jeffrey Peterson
Jeffrey Peterson
Chairman of the Board of Directors







Page 4 of 4, initial if agreed and accepted: ___

--------------------------------------------------------------------------------

